DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment Acknowledged
2.	The 09/13/2021 preliminary amendment includes: (a) claims 1, 49-50, 52-53, 55, 63, 69, 71-73, 75, 77, 79, 82-83 and 89 are currently amended; (b) claim 74 is original; and (c) claims 2-48, 51, 54, 56-62, 64-68, 70, 76, 78, 80-81, 84-88 and 90-96 are canceled.  Claims 1, 49-50, 52-53, 55, 63, 69, 71-75, 77, 79, 82-83 and 89 are currently pending and an office action on the merits follows.
Specification Objections
3.	The originally filed specification at page 3, line 6 needs to be changed from “at least two part of a body” to “at least two parts of a body” to be grammatically correct.  Appropriate correction is required.
Drawings Objection
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s), while no new matter should be entered: Claim 63’s following limitations: “a sensor textile comprising the plurality of deformation sensors; and a furniture cover comprising the sensor textile or bedding comprising the sensor textile”, as the figures (e.g., FIGs. 2 and 15-20) depict a textile including deformation sensors wrapped around a portion of a person’s body but do not depict them within a textile that is part of a furniture cover or bedding.

Claim Objections
5.	Claims 49, 52, 71 and 77 are objected to because of the following informalities:  
	Claim 49 at line 7 needs to be changed from “the means for measuring” to “means for measuring” to correct a lack of antecedent basis issue.  Appropriate correction is required.
	Claim 52 at line 6 needs to be changed from “the first plurality of fibers” to “a first plurality of fibers” to correct a lack of antecedent basis issue.  Appropriate correction is required.
	Claim 52 at lines 10-11 needs to be changed from “the first fiber mesh” to “a first 
	Claim 71 at lines 3-4 needs to be changed from “the relative positions of more than two parts of the body” to “relative position of more than two parts of the body” to fix a lack of antecedent basis issue.  Appropriate correction is required.
	Claim 77 at lines 7-8 needs to be changed from “the at least one joint angle” to “at least one joint angle” to correct a lack of antecedent basis issue.  While claim 73 at lines 3-4 includes “at least one joint angle”, claim 77 does not depend upon claim 73.  Appropriate correction is required.
Claim Rejections – 35 USC §112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More particularly, claim 52 at lines 8-10 includes the limitation “the plurality of fibers” (appearing in lines 8-9 and again in line 10), however it is unclear whether applicant is referring to “the first plurality of fibers” in claim 52 at line 6 or “a plurality of elongate fibers” in claim 52 at line 3.  This ground of rejection may be overcome by 
Claim Interpretation – 35 USC § 112(f)
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this 
Means For Receiving At Least One Signal Representing At Least One Measurement Of Measuring Deformation Of At Least A Portion Of The Body

For the limitations means for receiving at least one signal representing at least one measurement of measuring deformation of at least a portion of the body the identified means in applicant’s specification is a circuit; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 6, reference numbers 158, 160; ¶¶[0045], [0051]1).

Means For Associating The Deformation With Relative Positions Of At Least The First And Second Parts Of The Body

For the limitations means for associating the deformation with relative positions of at least the first and second parts of the body the identified means in applicant’s specification is software stored on computer memory that is executable by a processor; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 6, reference numbers 152, 154, 164; ¶¶[0044], [0048]).

Means For Measuring

For the limitations means for measuring the identified means in applicant’s specification is a sensor; and the equivalents per MPEP Section 2181 (See applicant’s FIGs. 1-2, reference number 102; ¶¶[0027]-[0028]).

Means For Producing At Least One Output Signal Representing The Relative Positions Of At Least The First And Second Parts Of The Body

For the limitations means for producing at least one output signal representing the relative positions of at least the first and second parts of the body the identified means in applicant’s specification is software stored on computer memory that is executable by a processor; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 6, reference numbers 152, 156, 166; ¶¶[0048], [0051], [0056], [0068]).
Claim Rejections – 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1, 50, 53, 69, 71, 79 and 82-83 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) filed 10/09/2018, which claims priority to provisional patent application no. 62/570,058 (a copy of which is attached) filed on 10/09/2017 that provides adequate support for the cited teachings of Bazor.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 1, Bazor discloses a method of estimating a topography of at least first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the method (FIGs. 2, 3B and 6: T1, T2; ¶¶0067, 0073, 0075, 0077-0078) comprising:
	causing at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to receive, from a plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”) positioned on the body (¶0072), at least one signal(pressure on each sensor 1-16)(FIG. 3A, 6; ¶¶0071, 0073, 0077-0078), representing at least one measurement of deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073);
	causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with relative positions of at least the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073), wherein causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with the relative positions of the first(index finger of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) and second parts(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) comprises causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to associate the deformation(none or one or more arrows pointing up or down for  with a respective position of at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) underlying the plurality of deformation sensors(1-16)(FIG. 3; ¶¶0070, 0071, especially – “The number of sensors may be…equal to… the number of tendons”), wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073), and wherein the body(¶¶0070, 0073) is a human body(¶¶0070, 0073, especially – “human appendage”) or a non-human animal body; and
	causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to produce at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).

As to claim 50, Bazor discloses a system (FIG. 3B; ¶¶0070, 0072) for estimating a topography of at least first(index finger on a hand)(FIGs. 2, 3B and 6;  and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the system (FIG. 3B; ¶¶0070, 0072) comprising:
	a plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”) positionable on the body (¶0072); and
	at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) configured to, at least:
		receive, from the plurality of deformation sensors(1-16)(FIG. 3B; ¶¶0015, 0070, 0071), at least one signal(pressure on each sensor 1-16)(FIG. 3A, 6; ¶¶0071, 0073, 0077-0078) representing at least one measurement of deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073);
		associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with relative positions of at least the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with a respective position of at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially  underlying the plurality of deformation sensors(1-16)(FIG. 3; ¶¶0070, 0071, especially – “The number of sensors may be…equal to… the number of tendons”), wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), and wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073); and
		produce at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 53, Bazor discloses the system of claim 50 as applied above.
Bazor further discloses wherein the plurality of deformation sensors(1 and 2)(FIG. 3B; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”) are spaced apart from each other in at least two directions(vertical and horizontal directions)(FIG. 3B: 1 and 3; ¶¶0070, 0071, especially – “The number of sensors may be greater than, equal to, or less than the number of tendons”).

As to claim 69, Bazor discloses the system of any one of claims claim 50 as applied above.
Bazor further discloses wherein the first part3(wrist or forearm)(FIG. 3B; ¶¶0008, 0010, 0020, 0059, 0067, especially – “different configurations and motions of the forearm, wrist, hand, and fingers”, 0074, especially – “Finger flexion is defined as motion of the finger toward the wrist”, 0075, 0077-0078) of the body (¶0073) comprises the portion(T1-T14)(FIGs. 2, 6; ¶¶0020, 0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073).

As to claim 71, Bazor discloses the system of claim 50 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation (none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073,  and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation (none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with the relative positions of more than two parts of the body(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078).

As to claim 79, Bazor discloses the system of claim 50 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation with the respective relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) at a plurality of different times (¶¶0043, 0045, 0050-0053, 0073), wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the respective relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body at the plurality of different times with at least one gesture or with at least one user input (¶¶0043, 0045, 0050-0053, 0073).

As to claim 82, Bazor discloses the system of claim 50 as applied above.
Bazor further discloses further comprising causing the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) to associate the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) with at least one anatomical position (¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0066, 0067, 0071, 0074, especially – “Finger flexion is defined as the motion of the finger toward the wrist and extension is defined as the straightening of the finger.  ‘N’ indicates that the orientation of the anatomical structure is in a neutral status or position”, 0075).

As to claim 83, Bazor discloses the system of claim 50 as applied above.
Bazor further discloses wherein: 	the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0020, especially – “human wrist”, 0071, 0073, 0077-0078) of the body (¶0073) comprises a forearm of an arm of the body (¶¶0020, 0073), and the second part(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) comprises phalanges(thumb on the hand inherently includes two phalanges)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) on the arm of the body (¶0073);
	the portion of the body comprises a lower leg of the body, and the second part of the body comprises a foot on the lower leg; or
	the portion of the body comprises a torso of the body, and the second part of the body comprises the arm of the body.
Claim Rejections – 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 49 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) as applied to claim 50 above, in view of U.S. Patent No. 5,184,319 A to Kramer.
As to claim 49, Bazor discloses a system (FIG. 3B; ¶¶0070, 0072) for estimating a topography of at least first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of a body (¶0073, especially – “human appendage” – a human inherently has a body), the system (FIG. 3B; ¶¶0070, 0072) comprising:
	a means for receiving, which is being interpreted as a circuit; and the equivalents(See applicant’s FIG. 6, reference numbers 158, 160; ¶¶[0045], [0051])(logic circuitry)(FIG. 3B; ¶0070) at least one signal(pressure on each sensor 1-16)(FIG. 3A, 6; ¶¶0071, 0073, 0077-0078) representing at least one measurement of measuring deformation(none or one or more arrows pointing up or down for each of  of at least a portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) of the body (¶0073);
	a component(logic circuitry)(FIG. 3B; ¶0070) for associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with relative positions of at least the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with a respective position of at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the pressure relates to the displacement of the tendon”, 0071, 0073, 0077-0078) underlying the means for measuring, which is being interpreted as a sensor; and the equivalents(See applicant’s FIGs. 1-2, reference number 102; ¶¶[0027]-[0028])(1-16)(FIG. 3; ¶¶0070, 0071, especially – “The number of sensors may be…equal to… the number of tendons”), wherein the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078) comprises at least one muscle, at least one bone, or at least one tendon (T1-T14)(FIGs. 2, 6; ¶¶0041, 0071, 0073, 0077-0078), and wherein the second part(thumb of the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0077-0078) of the body (¶0073) is spaced apart from and movable relative to the portion(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement due to contraction and relaxation…the  of the body (¶0073); and
a component(logic circuitry)(FIG. 3B; ¶0070) for producing at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of at least the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Bazor does not expressly discloses means for associating, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents(See applicant’s FIG. 6, reference numbers 152, 154, 164; ¶¶[0044], [0048]) the deformation with relative positions of at least the first and second parts of the body; and a means for producing, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents per MPEP Section 2181(See applicant’s FIG. 6, reference numbers 152, 156, 166; ¶¶[0048], [0051], [0056], [0068]) at least one output signal representing the relative positions of at least the first and second parts of the body.
Kramer discloses means for associating, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents(See applicant’s FIG. 6, reference numbers 152, 154, 164; ¶¶[0044], [0048])(col 4, ln 35-38; col 5, ln 27-33; col 17, ln 37-47) the deformation with relative positions of at least the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 37-47); and a means for producing, which is being interpreted as software stored on computer memory that is executable by a processor; and the equivalents per MPEP Section 2181(See applicant’s FIG. 6, reference numbers 152, 156, 166; ¶¶[0048], [0051], [0056], [0068]) at least one output signal representing the relative positions of at least the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 37-47).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Kramer to provide a system for estimating a topography of at least first and second parts of a body that may be readily updated/changed given that computer code/software may be readily updated/changed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As to claim 89, Bazor discloses the system of claim 50 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to produce the at least one output signal (¶¶0015, 0045, 0056, 0076) representing the relative positions of the first(index finger on a hand)(FIGs. 2, 3B and 6; ¶¶0059, 0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIGs. 2, 3B and 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, controlling at least one display controller (¶¶0055, 0076) in response to the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073), and wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to control the at least one display controller (¶¶0055, 0076) in response to the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Bazor does not expressly disclose controlling at least one display in response to the relative positions of the first and second parts of the body, control the at least one display in response to the relative positions of the first and second parts of the body by, at least, causing the at least one display to display at least one representation of the relative positions of the first and second parts of the body.
Kramer discloses controlling at least one display in response to the relative positions of the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 40-47), control the at least one display in response to the relative positions of the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 40-47) by, at least, causing the at least one display to display at least one representation of the relative positions of the first and second parts of the body (col 4, ln 35-38; col 5, ln 27-33; col 17, ln 40-47).
 Bazor with Kramer to provide a system for estimating a topography of at least first and second parts of a body that allows a user to interact with a virtual object (see e.g., col 5, ln 27-33).
14.	Claims 52 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) as applied to claim 50 above, in view of U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”).
As to claim 52, Bazor discloses the system of claim 50 as applied above.
Bazor does not expressly disclose wherein each of the plurality of deformation sensors comprises:
	a fiber mesh comprising a plurality of elongate fibers, wherein each fiber of the plurality of fibers comprises an electrical conductor comprising an electrically conductive exterior surface reversibly positionable into and out of electrically conductive contact with the electrically conductive exterior surfaces of adjacent fibers of the first plurality of fibers; and
	at least one resiliently deformable encapsulating film that encapsulates the fiber mesh, whereby resilient deformation of the at least one encapsulating film moves fibers of the plurality of fibers and reversibly controls electrically conductive contact between the exterior surfaces of adjacent fibers of the first plurality of fibers and changes electrical resistance of the first fiber mesh.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Servati discloses wherein each of the plurality of deformation sensors (FIG. 3; ¶¶0030, 0071-0072; claim 1) comprises:
	a fiber mesh comprising a plurality of elongate fibers (FIG. 3; ¶¶0070, 0072; claim 1), wherein each fiber of the plurality of fibers comprises an electrical conductor (FIG. 1B; ¶¶0070, 0072; claim 1) comprising an electrically conductive exterior surface reversibly positionable into and out of electrically conductive contact with the electrically conductive exterior surfaces of adjacent fibers of the first plurality of fibers (FIG. 1B; ¶¶0070, 0072; claim 1); and
at least one resiliently deformable encapsulating film that encapsulates the fiber mesh (FIG. 1B; ¶¶0070, 0072; claim 1), whereby resilient deformation of the at least one encapsulating film moves fibers of the plurality of fibers and reversibly controls electrically conductive contact between the exterior surfaces of adjacent fibers of the first plurality of fibers and changes electrical resistance of the first fiber mesh (FIG. 1B; ¶¶0070, 0072; claim 1).
 Bazor with Servati to provide a system for estimating a topography of at least first and second parts of a body that is highly stretchable (see e.g., ¶0075), which accommodates a wide range of arm sizes.

As to claim 55, Bazor discloses the system of claim 50 as applied above.
Bazor does not expressly disclose further comprising a sensor textile comprising the plurality of deformation sensors, wherein the sensor textile is wearable on the body, wherein the sensor textile comprises a resiliently deformable material, and wherein the resiliently deformable material is configured to hold the plurality of deformation sensors against at least the portion of the body.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Servati discloses further comprising a sensor textile comprising the plurality of deformation sensors (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1), wherein the sensor textile (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1) is wearable on the body (FIG. 12; ¶¶0030, 0081), wherein the sensor textile (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1) comprises a resiliently deformable material(encapsulating films)(FIG. 1B; ¶0070), and wherein the resiliently deformable material(encapsulating films)(FIG. 1B; ¶0070) is configured to hold the plurality of deformation sensors (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1) against at least the portion of the body (FIG. 12; ¶¶0030, 0081).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Servati to provide a system for estimating a topography of at least first and second parts of a body that is highly stretchable (see e.g., ¶0075), which accommodates a wide range of arm sizes.
15.	Claims 73-75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) as applied to claim 50 above, in view of U.S. Patent No. 6,005,548 A to Latypov et al. (“Latypov”).
As to claim 73, Bazor discloses the system of claim 50 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, inputs from other sensors (¶¶0016, 0025, 0053, 0059; claim 16) in response to the respective position of the at least one underlying body part(T1-T14)(FIGs. 2, 6; ¶¶0041, especially – “tendon displacement 
Bazor does not expressly disclose wherein the at least one processor circuit is configured to associate the deformation with the relative positions of the first and second parts of the body by, at least, associating the deformation with at least one joint angle, wherein the at least one processor circuit is configured to associate the deformation with the at least one joint angle by, at least, associating the deformation with the at least one joint angle.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Latypov discloses wherein the at least one processor(5)(FIG. 1; col 7, ln 7-9, 17-21; col 8, ln 27-31) is configured to associate the deformation (FIG. 1: 4; col 6, ln 52-61; col 6, ln 67 to col 7 ln 1, especially – “Sensors 4 can be…strain gauges”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”) with the relative positions of the first(forearm) and second parts(hand) of the body by (FIG. 1: 2, 4, 5; col 6, ln 52-61; col 6, ln 67 to col 7 ln 1, especially – “Sensors 4 can be…strain gauges”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”), at least, associating the deformation with at least one joint angle (FIG. 1: 3, 4, 5; col 6, ln 42-46, 52-61; col 6, ln 67 to col 7 ln 1, especially – “Sensors 4 can be…strain gauges”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”), wherein the at least one processor(5)(FIG. 1; col 7, ln 7-9, 17-21; col 8, ln 27-31) is configured to associate the deformation with the at least one joint angle by, at least, associating the deformation with the at least one joint angle (FIG. 1: 3, 4, 5; col 6, ln 42-46, 52-61; col 6, ln 67 to col 7 ln 1-5, especially – “Sensors 4 can be…strain gauges…when an angle between segments varies”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Latypov to provide a system for estimating a topography of at least first and second parts of a body that more can more accurately determine the relative positions and orientations of the first and second parts of the body to ensure that inputs made by a user are more accurately 

As to claim 74, Bazor modified by Latypov teaches the system of claim 73 as applied above.
Latypov further discloses wherein the at least one joint angle comprises at least one angle of flexion or extension between the first(forearm) and second(hand) parts of the body (FIG. 2: 2, 3; col 6, ln 42-46, 52-62; col 7, ln 2-6 – this discloses an angle between segments changing, in which the change is inherently either a flexion/decrease or an extension/increase).
The motivation to combine Latypov is set forth above for claim 73.

As to claim 75, Bazor modified by Latypov teaches the system of claim 73 as applied above.
Latypov further discloses wherein the at least one joint angle comprises at least one angle of rotation between the first(forearm) and second parts(hand) of the body (FIG. 1: 2, 3, col 6, ln 42-46, 52-62; col 7, ln 2-6).
The motivation to combine Latypov is set forth above for claim 73.

As to claim 77, Bazor discloses the system of claim 50 as applied above.
Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073,  and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
Bazor does not expressly disclose wherein the at least one processor circuit is configured to associate the deformation with the relative positions of the first and second parts of the body by, at least, associating the deformation with at least one anatomical position of the first and second parts of the body, wherein the at least one processor circuit is configured to associate the deformation with the at least one anatomical position of the first and second parts of the body by, at least, associating the deformation with the at least one anatomical position of the first and second parts of the body in response to the at least one joint angle.
Latypov discloses wherein the at least one processor(5, 17)(FIGs. 1, 2; col 7, ln 7-9, 17-21; col 8, ln 27-31; col 9, ln 52-56) is configured to associate the deformation (FIG. 1: 4; col 6, ln 52-61; col 6, ln 67 to col 7 ln 1, especially – “Sensors 4 can be…strain gauges”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”) with the relative positions of the first(forearm) and second parts(hand) of the body by (FIG. 1: 2, 4, 5; col 6, ln 52-61; col 6, ln 67 to col 7 ln 1, especially – “Sensors 4 can be…strain gauges”; col 8, ln 34-47; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge”), at least, associating the deformation (FIG. 1: 4; col 6, ln 52-61; col 6, ln 67 to col 7 ln 1, especially – “Sensors 4 can be…strain gauges”; col 8, ln 34-47; with at least one anatomical position of the first and second parts of the body (FIG. 2: 17; col 9, ln 52-56), wherein the at least one processor(5, 17)(FIGs. 1, 2; col 7, ln 7-9, 17-21; col 8, ln 27-31; col 9, ln 52-56) is configured to associate the deformation with the at least one anatomical position of the first and second parts of the body (FIG. 1: 3, 4, 5; col 6, ln 42-46, 52-61; col 6, ln 67 to col 7 ln 1-5, especially – “Sensors 4 can be…strain gauges…when an angle between segments varies”; col 8, ln 34-47; col 9, ln 52-56; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge” – this discloses the joint angle between two body parts being determined by the deformation of a sensor, and the joint angle is used to determine the locations of the two body parts in a model) by, at least, associating the deformation with the at least one anatomical position of the first and second parts of the body in response to the at least one joint angle (FIG. 1: 3, 4, 5; col 6, ln 42-46, 52-61; col 6, ln 67 to col 7 ln 1-5, especially – “Sensors 4 can be…strain gauges…when an angle between segments varies”; col 8, ln 34-47; col 9, ln 52-56; claim 2, especially – “wherein a strain gauge is used as a relative rotation angle sensor”; claim 21, especially – “hand joints”; claim 25, especially – “wherein a relative rotation angles sensor is implemented as a strain gauge” – this discloses the joint angle between two body parts being determined by the deformation of a sensor, and the joint angle is used to determine the locations of the two body parts in a model).
Allowable Subject Matter
16.	Claims 63 and 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
17.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:
Dependent claim 63 identifies the distinct features: “a sensor textile comprising the plurality of deformation sensors4”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”) and U.S. Patent Pub. No. 2016/0054185 A1 to Servati et al. (“Servati”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 63, Bazor discloses the system of claim 50 as applied above.
Bazor does not expressly disclose further comprising:
	a sensor textile comprising the plurality of deformation sensors; and 
a furniture cover comprising the sensor textile or bedding comprising the sensor textile.
Servati discloses a sensor textile comprising the plurality of deformation sensors (FIGs. 3, 12; ¶¶0030, 0071-0072, 0081; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bazor with Servati to provide a system for estimating a topography of at least first and second parts of a body that is highly stretchable (see e.g., ¶0075), which accommodates a wide range of arm sizes.
	Bazor modified by Servati does not teach a furniture cover comprising the sensor textile or bedding comprising the sensor textile, with all other limitations as claimed.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    5354
    2875
    media_image9.png
    Greyscale

Dependent claim 72 identifies the distinct features: “associating the deformation with the relative positions of the first(FIG. 2: 106) and second parts(FIG. 2: 186 or 188) of the body according to a statistical learning algorithm (FIG. 7: 198; ¶0056) trained to associate deformation of the portion(FIG. 2: 106) of the body with the relative positions of the first(FIG. 2: 106) and second parts(FIG. 2: 186 or 188) of the body”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2019/0107887 A1 to Bazor et al. (“Bazor”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically as to claim 72, Bazor discloses the system of claim 50 as applied above. Bazor further discloses wherein the at least one processor circuit(logic circuitry)(FIG. 3B; ¶0070) is configured to associate the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0070, 0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073) by, at least, associating the deformation(none or one or more arrows pointing up or down for each of T1-T16)(FIG. 6; ¶¶0077-0078) with the relative positions of the first(index finger on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) and second parts(thumb on the hand)(FIG. 6; ¶¶0067, 0073, 0075, 0077-0078) of the body (¶0073).
	Bazor does not disclose associating the deformation with the relative positions of the first and second parts of the body according to a statistical learning algorithm trained to associate deformation of the portion of the body with the relative positions of the first and second parts of the body, with all other 
Other Relevant Prior Art
18.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2017/0281055 A1 to Bogdanovich et al. discloses a garment(50) that includes sensors(130) that detect their relative positions with respect to each other (¶0081)

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2016/0062320 A1 to Chung discloses a wrist watch(110)(FIGs. 1, 5A and 6A; ¶¶0042) that includes sensors that sense movement of muscles and/or tendons (¶0042) to detect gestures (¶¶0062-0063).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(iii)	U.S. Patent No. 4,730,625 A to Fraser et al. discloses a shirt(1)(FIG. 1; col 2, ln 25-27) that includes posture sensors(11)(FIG. 2; col 2, ln 37-40) used to measure a wearer’s posture (col 2, ln 44-48). 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner is citing paragraphs of applicant’s specification as published in U.S. Patent Pub. 2021/0255694 A1.
        2 Note examiner interpreting the limitations “the plurality of deformation sensors” more narrowly for claim 53 than for claim 50.
        
        3 Note: examiner is interpreting this limitation here different than for claim 1.
        4 These limitations are not mapped to applicant’s figures, because they are not depicted by applicant’s figures as stated above in the drawing objection.